Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 7-9
	It is unclear how much, if any, patentable weight to accord to the preamble recitation that it is for a method for installing or replacing a bulb tube or a bulb tube holder “for installing or replacing a bulb tube”, noting that the body of the claim merely recites providing a bulb tube holder, and so it is unclear whether the claim should be taken to require teachings related to bulb tubes and/or their installation/replacement, or if the claim merely requires a container capable of holding bulb tubes and meeting the other limitations of the claim.
It is unclear what the scope of the phrase “configured to contain a plurality of bulb tubes” is, whether this should be interpreted broadly to encompass merely having enough space for such tubes, or if it should be taken more narrowly to inherently require some feature to prevent breakage or alternately to prevent broken pieces from escaping (e.g. some bulb tube containers are designed expressly for breaking the tubes inside to allow for disposal), or if it has some other scope. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2 and 6  
	It is unclear what the scope of the phrase “ascending on an elevated platform” is, noting that the specification discloses ascending a ladder, but “ascending on an elevated platform” seems to indicate that the platform ascends with the person, rather than merely being something that they climb/ascend. For the purposes of Examination on the merits, Examiner takes the phrase to be a typo and to mean “ascending an elevated platform”.
With Respect to Claim 6  
	The phrase “and then the bulb tube is removed” is unclear in scope, noting that it is unclear which bulb tube it refers to, and appears to be a typo as the next clause also involves removing a bulb tube.
It recites the limitation "the bulb tube".  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether this refers to the old bulb tube, the bulb tube removed from the one or more bulbs, another of the one or more bulbs, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 3-5 and 10-11 	
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #6,161,692 to Lizarraga (Lizarraga). Lizarraga discloses:
With Respect to Claim 1  
A method for installing or replacing a bulb tube in an overhead light fixture, the method comprising the steps of: providing a bulb tube holder comprising: a hollow cylindrical tube (102) having a proximal end and a distal end, the hollow cylindrical tube configured to contain a plurality of bulb tubes (capable of this use with appropriately sized bulb tubes), a top cap (110) removably coupled to an open-top of the hollow cylindrical tube, a shoulder strap (120) coupled at one end to the proximal end of the hollow cylindrical tube and another end of the shoulder strap coupled to the distal end of the hollow cylindrical tube (see e.g. FIG. 2), and a fastening strap (122) coupled to the proximal end of the hollow cylindrical tube (see e.g. FIG. 2).  
With Respect to Claim 9  
A bulb tube holder for installing or replacing a bulb tube in an overhead light fixture, the bulb tube holder comprising: a hollow cylindrical tube (102) having a proximal end and a distal end, the hollow cylindrical tube configured to contain a plurality of bulb tubes (capable of this use with appropriately sized bulb tubes); a top cap (110) removably coupled to an open-top of the hollow cylindrical tube; a shoulder strap (120) coupled at one end to the proximal end of the hollow cylindrical tube and another end of the shoulder strap coupled to the distal end of the hollow cylindrical tube; and a fastening strap (122) coupled to the proximal end of the hollow cylindrical tube.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,161,692 to Lizarraga (Lizarraga) as applied to claim 1/9 above, and further in view of U.S. Patent #9,648,933 to Munoz (Munoz). 
With Respect to Claims 7 and 10  
The method according to claim 1/9, wherein the hollow cylindrical tube is telescoping and comprises a plurality of telescoping members.  
However, Munoz discloses forming a similar cylindrical bag structure including a shoulder strap (120) and top cap (either 102), and wherein the cylindrical bag structure is telescoping and comprises a plurality of telescoping member (see e.g. FIG. 2 or 12-14, and Col. 10 lines 59-67 and Col. 11 lines 1-21), and that this allows for a modular bag of adjustable size that can be customized to fit the needs of the user and has various other benefits to such telescoping functionality.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Munoz, to add telescoping functionality to the hollow cylindrical tube of Lizarraga (i.e. by forming it out of plural telescoping members), in order to allow for collapsing for easier storage when not in use, expansion to fit larger golf clubs and/or otherwise increase storage space, for the other art known benefits of such telescoping functionality, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claims 8 and 11  
The method according to claim 7/10, but does not specify the size of any of the parts and so does not disclose wherein the telescoping hollow cylindrical tube can extend up to 52 inches in length.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to allow the tube to extend up to 52 inches in length in order to hold golf clubs or other objects of approximately that length, as a mere selection of an art appropriate size for the tube, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Claims 1-2, 4, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chineze Patent CN 208813890 to Cao (Cao) in view of U.S. Patent #5,542,535 to Dalton (Dalton) and U.S. Patent #9,648,933 to Munoz (Munoz), either alone or further in view of U.S. Patent Publication #2004/0065708 to Amram (Amram). 
With Respect to Claims 1 and 9  
Cao discloses a method for installing or replacing a bulb tube in an overhead light fixture, the method comprising the steps of: providing a bulb tube holder (1) comprising: a hollow cylindrical tube having a proximal end and a distal end, the hollow cylindrical tube configured to contain a plurality of bulb tubes (capable of this use, which is also the intended use, see bulb tubes 10), a top cap (3) removably coupled to an open-top of the hollow cylindrical tube, but does not disclose a shoulder strap coupled at one end to the proximal end of the hollow cylindrical tube and another end of the shoulder strap coupled to the distal end of the hollow cylindrical tube, and a fastening strap coupled to the proximal end of the hollow cylindrical tube.  
	However, Dalton discloses using a bulb tube carrier (10) for holding a plurality of bulb tubes including a shoulder strap (noting ladder hook 60 disclosed as usable as a shoulder strap) to assist in carrying the bag and also serving as an attachment mechanism for hanging the holder from a ladder, and a fastening strap (noting 50) for looping around a member of a ladder or a manlift to support the holder. It is noted that Dalton shows both attached to the proximal end of the tube.
	Munoz discloses forming a tubular carrier with a shoulder strap (120) coupled at one end to the proximal end of the hollow cylindrical tube and another end of the shoulder strap coupled to the distal end of the hollow cylindrical tube.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Dalton, to add a shoulder strap and fastening strap to the Cao holder, in order to allow for easier carrying of the holder by a user as well as hanging it from any suitable structure, such as a ladder during installation of the bulbs as taught by Dalton. 
It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Munoz, to add a shoulder strap with ends attached to the proximal and distal end portions of the tube (for clarity, either adding an additional strap functioning as a shoulder strap for this purpose or alternately modifying the strap added per Dalton to attach in this fashion), in order to allow for carrying the holder along the user’s back and avoid it trailing on the ground or knocking into a ladder while climbing, and/or to provide additional carrying modes for the holder. It is noted that modifying the Dalton structure to alter the attachment location constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Amram discloses using a rearrangeable strap to selectively form a shoulder strap with both ends attached to the proximal end of a bag or a shoulder strap with one end attached to the proximal end and a second end attached to the distal end of the bag, as well as additional attachment points in order to allow for adjusting the carrying mode to the user’s desires/comfort, which provides additional motivation for or evidence of the obviousness of modifying the Cao structure to include such a shoulder strap, particularly in view of Dalton and Munoz.
	As to claim 9, it is merely an apparatus claim having similar scope to claim 1 which merely recites providing the apparatus, and all of its limitations are similarly met by the combination. 
With Respect to Claim 2  
The method according to claim 1, wherein the method further comprises the steps of: putting one or more bulb tubes in the bulb tube holder (Col. 6 lines 18-21); carrying the bulb tube holder on a shoulder by a person through the shoulder strap (Col. 6 lines 21-23 disclose transporting and such carrying is the purpose of the shoulder strap, see also Munoz or Amram); ascending on an elevated platform to reach an overhead fixture (Col. 6 lines 27-29); removing a bulb tube of the one or more bulb tubes from the bulb tube holder (Col. 6 lines 29-31); and installing the bulb tube on the overhead fixture (Col. 6 lines 29-31).  
With Respect to Claim 4  
The method according to claim 2, but does not explicitly disclose wherein the method further comprises the steps of: upon installing, securing the top cap; upon securing, hanging the bulb tube holder on the shoulder through the shoulder strap; and descending from the elevated platform.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to leave the ladder and take the bulb tube holder for reuse (either to install lights remaining in the holder or to place it in storage for future use), and the listed steps are all obvious steps to take to perform this common moving or cleanup function (i.e. securing the top cap to protect any remaining bulbs and/or so that the holder is in a single piece for ease of carrying, hanging the bulb carrier on the shoulder for carrying is the purpose of the shoulder strap, and descending the elevated platform/ladder is how a person ordinarily leaves the top of the ladder safely).  
With Respect to Claims 7 and 10  
The method according to claim 1/9, but does not disclose wherein the hollow cylindrical tube is telescoping and comprises a plurality of telescoping members.  
However, Munoz discloses forming a similar cylindrical bag structure including a shoulder strap (120) and top cap (either 102), and wherein the cylindrical bag structure is telescoping and comprises a plurality of telescoping member (see e.g. FIG. 2 or 12-14, and Col. 10 lines 59-67 and Col. 11 lines 1-21), and that this allows for a modular bag of adjustable size that can be customized to fit the needs of the user and has various other benefits to such telescoping functionality.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Munoz, to add telescoping functionality to the hollow cylindrical tube of Cao/the combination (i.e. by forming it out of plural telescoping members), in order to allow for collapsing for easier storage when not in use, expansion to fit larger bulb tubes and/or otherwise increase storage space, for the other art known benefits of such telescoping functionality, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claims 8 and 11  
The method according to claim 7/10, but does not specify the size of any of the parts and so does not disclose wherein the telescoping hollow cylindrical tube can extend up to 52 inches in length.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to allow the tube to extend up to 52 inches in length in order to hold golf clubs or other objects of approximately that length, as a mere selection of an art appropriate size for the tube, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 208813890 to Cao (Cao) in view of U.S. Patent #5,542,535 to Dalton (Dalton) and U.S. Patent #9,648,933 to Munoz (Munoz), either alone or further in view of U.S. Patent Publication #2004/0065708 to Amram (Amram) as applied to claim 2 above, and further in view of U.S. Patent #8,556,142 to Kesan (Kesan). 
With Respect to Claim 3  
The method according to claim 2, and securing the bulb tube holder to a supporting structure through the fastening strap, but does not disclose wherein the method further comprises the steps of: upon ascending, securing the bulb tube holder to a supporting structure through the fastening strap, noting that Dalton discloses securing the holder to the ladder before ascending.
However, Kesan discloses ascending a ladder while carrying a bulb holder via a shoulder strap (FIG. 8 and disclosure) and a ladder that is too tall to have the bulb holder appropriately secured to it for use without first ascending.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kesan, to ascend while carrying the holder and then, upon ascending, secure the bulb tube holder to a supporting structure (i.e. the ladder) through the fastening strap, in order to allow a user to use the holder on a tall ladder like that of Dalton so as to secure the holder within the user’s reach near the top of the ladder for use.
With Respect to Claim 5  
The method according to claim 3, but does not explicitly disclose wherein the method further comprises the steps of: upon installing, unfastening the fastening strap; securing the top cap; upon securing, hanging the bulb tube holder on the shoulder through the shoulder strap; and descending from the elevated platform.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to leave the ladder and take the bulb tube holder for reuse (either to install lights remaining in the holder or to place it in storage for future use), and the listed steps are all obvious steps to take to perform this common moving or cleanup function (i.e. securing the top cap to protect any remaining bulbs and/or so that the holder is in a single piece for ease of carrying, hanging the bulb carrier on the shoulder for carrying is the purpose of the shoulder strap, and descending the elevated platform/ladder is how a person ordinarily leaves the top of the ladder safely).  
Alternately, Kesan discloses using the same holder that is used to carry new tubes to also secure the old tube once it is uninstalled, and also discloses descending from the elevated platform after installation, which provide further evidence of the obviousness of the steps of upon installing, securing the top cap (i.e. to secure the old bulb tube in place in the holder to avoid breakage); upon securing, hanging the bulb tube holder on the shoulder through the shoulder strap; and descending from the elevated platform (i.e. Kesan discloses using the holder to hold the old bulb tubes which renders obvious using the shoulder strap to carry the holder and descending from the elevated platform to dispose of them).  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chineze Patent CN 208813890 to Cao (Cao) in view of U.S. Patent #5,542,535 to Dalton (Dalton) and U.S. Patent #9,648,933 to Munoz (Munoz), either alone or further in view of U.S. Patent Publication #2004/0065708 to Amram (Amram) as applied to claim 1/2 above, and further in view of U.S. Patent #8,556,142 to Kesan (Kesan) and/or U.S. Patent Publication #2020/0262614 to Smith (Smith). 
With Respect to Claim 4  
	As an alternative to the rejection of claim 4 above using Cao in view of Dalton and Munoz, either alone or further in view of Amram alone, Kesan or Smith disclose using the same holder that is used to carry new tubes to also secure the old tube once it is uninstalled, and Kesan also discloses descending from the elevated platform after installation, which provide further evidence of the obviousness of the steps of upon installing, securing the top cap (i.e. to secure the old bulb tube in place in the holder to avoid breakage); upon securing, hanging the bulb tube holder on the shoulder through the shoulder strap; and descending from the elevated platform (i.e. Smith and Kesan disclose using the holder to hold the old bulb tubes for transport which renders obvious using the shoulder strap to carry the holder and descending from the elevated platform to dispose of them).  
With Respect to Claim 6  
The method according to claim 1, wherein the method further comprises the steps of: putting one or more bulb tubes in the bulb tube holder (Col. 6 lines 18-21); carrying the bulb tube holder on a shoulder by a person through the shoulder strap(Col. 6 lines 21-23 disclose transporting and such carrying is the purpose of the shoulder strap, see also Munoz or Amram); ascending on an elevated platform to reach an overhead fixture (Col. 6 lines 27-29); upon ascending, removing an old bulb tube from the overhead fixture ((Col. 6 lines 29-31); removing a bulb tube of the one or more bulb tubes from the bulb tube holder (Col. 6 lines 29-31); and installing the bulb tube on the overhead fixture (Col. 6 lines 29-31); but Dalton discloses putting the old bulb tube in a separate disposal bag and so does not disclose putting the old bulb tube in the bulb tube holder and then the bulb tube is removed.  
	However, Kesan discloses using a holder containing new bulbs to store old bulbs after they are removed from a fixture during installation of the new bulbs (Col. 2 lines 10-16); Smith discloses a bulb holder including a shoulder strap and removing an old bulb from a fixture, removing a new bulb from the holder, and putting the old bulb in the holder ([0009]).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kesan or Smith, to use the holder of Cao/the combination to also carry the old bulb tubes, in order to avoid carrying a second holder/carrier during the installation procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734